


110 HR 2684 IH: FAA Aviation Safety Research

U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2684
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2007
			Mr. Chandler
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To authorize an independent review of the Federal
		  Aviation Administration’s aviation safety-related research programs, and in
		  particular those programs related to air traffic control and runway safety, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 FAA Aviation Safety Research
			 Assessment Act of 2007.
		2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Federal Aviation
			 Administration.
			(2)FAAThe
			 term FAA means the Federal Aviation Administration.
			(3)NASAThe
			 term NASA means the National Aeronautics and Space
			 Administration.
			3.Review of FAA’s
			 aviation safety-related research programs
			(a)StudyThe
			 Administrator shall enter into an arrangement with the National Research
			 Council for an independent review of the FAA’s aviation safety-related research
			 programs. The review shall assess whether—
				(1)the programs have
			 well-defined, prioritized, and appropriate research objectives;
				(2)the programs are
			 properly coordinated with the safety research programs of NASA and other
			 relevant Federal agencies;
				(3)the programs have
			 allocated appropriate resources to each of the research objectives; and
				(4)there exist
			 suitable mechanisms for transitioning the research results from the programs
			 into the FAA’s operational technologies and procedures and certification
			 activities in a timely manner.
				(b)Aviation
			 safety-related research programs To be assessedThe FAA aviation
			 safety-related research programs to be assessed under the review shall include,
			 at a minimum, the following:
				(1)Air traffic
			 control/technical operations human factors.
				(2)Runway incursion
			 reduction.
				(3)Flightdeck/maintenance
			 system integration human factors.
				(4)Airports
			 technology research—safety.
				(5)Airport
			 cooperative research program—safety.
				(6)Weather
			 program.
				(7)Atmospheric
			 hazards/digital system safety.
				(8)Fire research and
			 safety.
				(9)Propulsion and
			 fuel systems.
				(10)Advanced
			 materials/structural safety.
				(11)Aging
			 aircraft.
				(12)Aircraft
			 catastrophic failure prevention research.
				(13)Aeromedical
			 research.
				(14)Aviation safety
			 risk analysis.
				(15)Unmanned aircraft
			 systems research.
				(16)Safe flight
			 21—Alaska Capstone.
				(c)ReportNot
			 later than 14 months after the date of enactment of this Act, the Administrator
			 shall submit to the Committee on Science and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report on the results of the review.
			4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $700,000 for fiscal year
			 2008.
		
